Larkin, J. (dissenting).
We disagree with the conclusion of the majority that the trial court properly admitted *668into evidence, over objection, the photograph of Stevens doing a "wheelie” on a motorbike prior to the accident. The photograph did not show either the defendant or the motorbike involved and depicted an event remote in time and space from the accident. There was no testimony indicating that defendant was engaged in this or similar activity at the time his vehicle struck the infant-plaintiff. Plaintiffs failed to establish that defendants’ agents were aware of the activity depicted prior to the accident and, consequently, the photograph was not competent on any issue of notice. We conclude that in view of the highly prejudicial effect of the photograph when weighed against its minimal probative value that the trial court committed reversible error in allowing its admission. The judgment should be reversed and a new trial ordered.